
	
		I
		111th CONGRESS
		2d Session
		H. R. 4734
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2010
			Ms. Woolsey (for
			 herself and Mr. Platts) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to provide children from underserved areas with better access to meals served
		  through the summer food service program for children and certain child care
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Increased Program Access
			 Act.
		2.Area
			 eligibility
			(a)Summer food
			 service program for childrenSection 13(a)(1)(C) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1761(a)(1)(C)) is amended by
			 striking 50 percent and inserting 40
			 percent.
			(b)Program for
			 at-Risk school childrenSection 17(r)(1)(B) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1766(r)(1)(B)) is amended by
			 striking 50 percent and inserting 40
			 percent.
			(c)Meal supplements
			 for children in afterschool careSection 17A(c)(1) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766a(c)(1)) is amended by
			 striking 50 percent and inserting 40
			 percent.
			3.Summer food
			 service program transportation grants for underserved areasSection 13(a) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)) is amended by striking paragraphs
			 (9) and (10) and inserting the following:
			
				(9)Summer food
				service program transportation grants for underserved areas
					(A)In
				generalThe Secretary shall
				award competitive grants to service institutions selected by the Secretary to
				increase participation at congregate feeding sites in the summer food service
				program for children authorized by this section through innovative approaches
				to limited transportation in underserved areas (including rural areas), as
				determined by the Secretary.
					(B)EligibilityTo
				be selected to receive a grant under this paragraph, a service
				institution—
						(i)may be located in
				any State; and
						(ii)shall—
							(I)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
							(II)meet criteria
				established by the Secretary; and
							(III)agree to the
				terms and conditions of the grant, as established by the Secretary.
							(C)PriorityIn
				awarding grants under this paragraph, the Secretary shall give priority to
				service institutions that—
						(i)serve both
				breakfast and lunch; or
						(ii)offer educational
				or enrichment programs.
						(D)DurationA
				service institution that receives a grant under this paragraph may use the
				grant funds during the 5-fiscal-year period beginning in fiscal year
				2011.
					(E)Travel
				reimbursementA service institution that receives a grant under
				this paragraph may use grant funds to provide reimbursement for travel to
				satellite congregate feeding sites.
					(F)Funding
						(i)In
				generalOn October 1, 2010, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this section $10,000,000, to remain available until
				expended.
						(ii)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				clause (i), without further appropriation.
				
						(iii)LimitationNot
				more than 1 percent of the funds made available under clause (i) may be used by
				the Secretary for the administrative costs of carrying out this
				paragraph.
						.
		
